          Case 3:21-cv-00457-EMC Document 24 Filed 02/23/21 Page 1 of 1


 1   MICHAEL J. BAYTOSH, State Bar No. 176189
     BAYTOSH LAW FIRM
 2   2377 Gold Meadow Way, Suite 100
     Gold River, CA 95670
 3   Tel: (916) 631-1940
     Fax: (916) 461-1125
 4   Mike@Baytoshlaw.com
 5
     Attorneys for Plaintiff
 6   RATIKA TYAGI

 7

 8                                  UNITED STATES DISTRICT COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10                                        SAN FRANCISCO DIVISION
11

12   RATIKA TYAGI,                                                         CASE NO.: 3:21-cv-00457-EMC

13                              Plaintiff,                                 NOTICE OF VOLUNTARY DISMISSAL
     v.                                                                    PURSUANT TO FRCP RULE
14                                                                         41(a)(1)(A)(i)
15   JP MORGAN CHASE BANK, NATIONAL
     ASSOCIATION,
16
                                Defendant.
17

18

19            TO THE HONORABLE COOURT AND ALL PARTIES AND COUNSEL OF
20
     RECORD:
21
              Plaintiff, Ratika Tyagi hereby voluntarily dismisses the entire action including all parties
22
     and claims pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(i). The voluntary
23
     dismissal is without prejudice pursuant to Rule 41(a)(1)(B).
24

25   Dated: February 23, 2021                                                           BAYTOSH LAW FIRM
                                                     S DISTRICT
                                                  ATE           C
26                                               T                                             /s/ Michael J. Baytosh
                                                                          O
                                             S




                                                                                        By
                                                                           U
                                           ED




                                                                            RT




27                                                           TED
                                       UNIT




                                                         GRAN                           Attorneys for Plaintiff,
                                                                                R NIA




                                                                                        RATIKA TYAGI
28                                                                 . Chen
                                                            dward M
                                       NO




                                                     Judge E
                                                                                FO




             Dated: 2/23/2021
                                        RT




                                                                      1
                                                                            LI




                                                ER
                                             H




                                                                          A




                                                     N                      C
                                                                       F
                                                         D IS T IC T O                                             3:21-cv-00457-JCS
                                                               R
             NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FRCP RULE 41(a)(1)
